Case 8:16-cv-02549-TPB-CPT Document 273 Filed 09/14/20 Page 1 of 4 PageID 10774




                          UNITED STATES DISTRICT COURT FOR
                           THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

  DISH NETWORK, LLC,
  a Colorado limited liability company,

         Plaintiff,

  v.                                                          Case No. 8:16-cv-2549-TPB-CP


 GABY FRAIFER, an individual Florida resident,
 PLANET TELECOM, INC., a Florida corporation,
 and, TELE-CENTER, INC., a Florida corporation,

         Defendants.
                                                  /

                      DEFENDANTS’ MOTION TO APPEAR REMOTELY

        Defendants, Planet Telecom, Inc. (“PTI”), Tele-Center, Inc. (“TCI”) and Gaby Fraifer

 (“Fraifer”) (collectively, “Defendants”), by and through their undersigned counsel, for good cause

 shown, hereby respectfully move the Court to issue an order authorizing Defendants and their

 counsel to appear remotely via Zoom technology for the pre-trial conference and bench trial

 proceedings [Doc. 268]. In support thereof, Defendants respectfully state as follows:

                                          BACKGROUND

        On March 13, 2020, due to the ongoing concern with respect to the Coronavirus (“COVID-

 19”) pandemic the Court issued an order titled “IN RE: Restrictions on Visitors to the United States

 Courthouses in the Middle District of Florida,” Case No. 8:20-mc-20-T-23 (Doc. 1). To further

 protect the health and safety of those involved in proceedings, the Court issued an additional order

 dated July 9, 2020 (the “Supplemental Order”) (Doc. 2). The Supplemental Order provides for

 accommodation parameters to eliminate or reduce the need for vulnerable persons as defined in



                                                  1
Case 8:16-cv-02549-TPB-CPT Document 273 Filed 09/14/20 Page 2 of 4 PageID 10775




 Section 6 of the Supplemental Order to appear at the courthouse. (Id. at 4 ¶6).

        On July 7, 2020, the Court issued a Notice of Hearing setting the Final Pretrial Conference

 in the above captioned matter for October 14, 2020, further setting Trial Term commencing

 November 2, 2020. (Doc. 268.). The Court has scheduled in-person attendance for the Final

 Pretrial Conference and Trial Term proceedings.

                                   MEMORANDUM OF LAW

  I.     Legal Standard.

        District Courts have the inherent authority to control their docket, including the scheduling

 of a pre-trial conference and issuance of a pre-trial order. See Fed. R. Civ. P. 16(d). The Court

 has issued orders recognizing the challenges and risks created by the COVID-19 Pandemic and

 providing accommodations to litigants and their counsel. (Docs 1 & 2). Hearings, including

 evidentiary hearings, have been held in the Middle District of Florida and in federal courts

 throughout the Eleventh Circuit via Zoom technology. See Notice of Hearing, Estes Express Lines

 v. Coverlex, Inc., No. 8:19-cv-00467-CEH-AEP (Doc. 23) (M.D. Fla., Aug. 4, 2020) (J.

 Honeywell) (noticing evidentiary hearing to be conducted via Zoom video conference); see also

 It Works Mktg. v. Melaleuca, Inc., 2020 U.S. Dist. LEXIS 162962 at **5-6 (M.D. Fla., Aug. 21,

 2020) (J. Barber); see also Notice of Hearing, Johnson v. Johnson et al v. XS Supply, LLC et al,

 No. 8:19-cv-01673-AEP (Doc. 254) (M.D. Fla., Sept. 1, 2020); see also Notice of Hearing,

 Veterinary Orthopedic Implants, Inc. v. Hass, 2020 U.S. Dist. LEXIS 163271, No. 3:20-cv-00868-

 MMH-MCR (Doc. 17) (M.D. Fla., Aug. 18, 2020).

        Additionally, Federal Rule of Civil Procedure 43(a) provides, in relevant part, that “[f]or

 good cause and compelling circumstances and with appropriate safeguards, the court may permit

 testimony in open court by contemporaneous transmission from a different location.” Fed. R. Civ.

 P. 43(a). Federal district courts nationwide have relied on Rule 43(a) and their inherent powers.in

                                                  2
Case 8:16-cv-02549-TPB-CPT Document 273 Filed 09/14/20 Page 3 of 4 PageID 10776




 granting motions to appear remotely during the COVID-19 Pandemic given the seriousness of the

 current pandemic and the health risks to litigants and their counsel. Id.

  II.    Pre-Trial Conference and Bench Trial Should be Conducted via Zoom Technology.

        As outlined in the Supplement Order, a “vulnerable person” includes persons who are

 immuno-comprised with underlying medical conditions. (Doc. 2, ¶6(C)(iii)). Co-counsel for

 Defendants, Attorney Derrick L. Clarke is immuno-comprised due to treatments for a chronic

 underlying medical condition. Attorney Clarke and his wife are also soon expecting the birth of

 their newborn baby prior to the upcoming proceedings resulting in a heightened health risk

 associated with the COVID-19 pandemic.          Additionally, Defendants’ co-counsel, Attorney

 Sozzani also has a family member at home who is also immuno-compromised with a chronic

 underlying medical condition. Further, Defendant Fraifer is also in his sixties and close to the

 presumptive age for classification as a vulnerable person.

        Due to the ongoing and unique risks posed by the current COVID-19 Pandemic and the

 criteria for a “vulnerable person” as set forth above, good cause exists to grant Defendants’ motion

 for the parties’ remote attendance and participation in the Final Pre-Trial Conference and Bench

 Trial proceedings via Zoom technology. Allowing the parties to appear remotely addresses the

 concerns with respect to the serious health risks of exposure to the COVID-19 virus as

 contemplated in the Supplemental Order which are further contemplated as compelling

 circumstances pursuant to Fed. R. Civ. P. 43(a).

        WHEREFORE, given the public health risks caused by the COVID-19 Pandemic, to

 protect vulnerable litigants, their counsel and families from potential exposure to the COVID-19

 virus, Defendants’ Motion to Appear Remotely is being made for good cause shown and

 respectfully request that the Court issue an order authorizing proceedings with respect to the Pre-



                                                    3
Case 8:16-cv-02549-TPB-CPT Document 273 Filed 09/14/20 Page 4 of 4 PageID 10777




 Trial Conference and Bench Trial proceedings to be conducted and attended remotely via Zoom

 or such other technology as the Court prefers.

                             Certification Pursuant to Local Rule 3.01(g)

        Pursuant to Local Rule 3.01(g) of the United States District Court for the Middle District

 of Florida, I hereby certify that I conferred with counsel for Plaintiff and Plaintiff opposes the relief

 requested.

 Dated: September 14, 2020                   By:     /s/ Derrick L. Clarke
                                                     Derrick L. Clarke (FBN: 95550)
                                                     The Law Office of Derrick L. Clarke, PA 146
                                                     2nd Street North, Suite 310
                                                     St. Petersburg, Florida 33701
                                                     Tel: 727.379.4434
                                                     E-mail:     dclarke@dclarkelegal.com

                                                     Joseph R. Sozzani, Esq. (FBN: 120297)
                                                     Board Certified Intellectual Property Law
                                                     INFINITY IP, PLLC
                                                     222 West Bay Drive
                                                     Largo, FL 33770
                                                     Tel: 727.687.8814
                                                     E-Mail: JSozzani@InfinityIPLaw.com

                                                     Attorneys for Defendants Gaby Fraifer, Tele-
                                                     Center, Inc., and Planet Telecom, Inc.



                                   CERTIFICATE OF SERVICE

        I certify that on this 14th day of September, 2020, I electronically filed the foregoing

 document with the Clerk of Court by using the CM/ECF system, which will provide notice and

 service to Plaintiff, Dish Network, L.L.C., and all counsel of record, via transmission of Notices of

 Electronic Filing generated by the CM/ECF.

 Dated: September 14, 2020                                              /s/ Derrick L. Clarke
                                                                           Derrick L. Clarke


                                                    4
